EXHIBIT 10.24.3
EXECUTION COPY

WAIVER AND SECOND AMENDMENT TO
EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT
THIS WAIVER AND SECOND AMENDMENT TO EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT
(this “Waiver and Amendment”) is made and entered into as of the 30th day of
July, 2013, by and among CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware
limited partnership (hereinafter referred to as the “Borrower”), CBL &
ASSOCIATES PROPERTIES, INC., a Delaware corporation (hereinafter referred to as
the “Parent”), the Lenders party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as contractual representative of
the Lenders (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, Borrower, Parent, Lenders and Administrative Agent entered into that
certain Eighth Amended and Restated Credit Agreement dated as of November 13,
2012 (as amended by the First Amendment to Eighth Amended and Restated Credit
Agreement, dated as of January 31, 2013 and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders agreed to extend to Borrower a revolving credit
facility (the “Credit Facility”) in the aggregate principal amount of up to Six
Hundred Million and No/100 Dollars ($600,000,000.00) at any one time
outstanding. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to such terms in the Credit Agreement; and
WHEREAS, (i) at Borrower’s request, the Lenders have agreed to waive certain
notice requirements set forth in the Credit Agreement with respect to the
acquisition, incorporation or other creation of Subsidiaries, and (ii) Borrower,
Parent, Lenders and Administrative Agent desire to modify and amend the Credit
Agreement, in each case, on the terms and conditions set forth herein.
NOW THEREFORE, for and in consideration of the premises, for Ten and No/100
Dollars ($10.00) in hand paid by the parties to each other, and for other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Borrower, Parent, Lenders, and Administrative Agent,
Borrower, Parent, Lenders and Administrative Agent do hereby covenant and agree
as follows:
1.Waiver. Subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Lenders hereby waive (a) any noncompliance with Section
9.4.(j) of the Credit Agreement as a result of the Borrower failing to provide
notice of the acquisition, incorporation or other creation of any Subsidiary and
related information with respect thereto and (b) any Default or Event of Default
arising therefrom pursuant to Section 11.1.(b)(ii) of the Credit Agreement
(collectively, the “Specified Breach”). This specific waiver applies only to the
Specified Breach and only for the express circumstances described above. This
specific waiver shall not be construed to constitute (i) a waiver of any other
event, circumstance or condition or of any other right or remedy available to
the Administrative Agent or any Lender pursuant to the

CH1 7864055v.3

--------------------------------------------------------------------------------




Credit Agreement or any other Loan Document or (ii) a course of dealing or a
consent to any depature by any Loan Party from any other term or requirement of
the Credit Agreement.
2.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 3 below:
(a)    The Table of Contents to the Credit Agreement is hereby amended to insert
“Exhibit L Forms of U.S. Tax Compliance Certificates” at the end thereof.
(b)    The Exhibits to the Credit Agreement are hereby amended to insert new
Exhibits L-1, L-2, L-3 and L-4 pursuant to Annex I attached hereto.
(c)    The second half of the definition of “Applicable Margin” now appearing in
Section 1.1. of the Credit Agreement after the sentence stating “The provisions
of this definition shall be subject to Section 2.4.(d)” is hereby amended and
restated in its entirety as follows:
“Upon the occurrence of a Credit Rating Election Event and thereafter, the
Applicable Margin shall mean the percentage rate set forth in the table below
corresponding to the level (each, a “Level”) into which the Borrower’s Credit
Rating then falls:
Level
Credit Rating
Applicable
 Margin
1
A-/A3/A- or better
1.000%
2
BBB+/Baa1/BBB+
1.075%
3
BBB/Baa2/BBB
1.175%
4
BBB-/Baa3 /BBB-
1.400%
5
Lower than BBB-
/Baa3/BBB-
1.750%



Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 9.4.(l) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed. During any period for which the Borrower has received three Credit
Ratings which are not equivalent,

2

--------------------------------------------------------------------------------




the Applicable Margin will be determined by (a) the highest Credit Rating if the
highest Credit Rating and the second highest Credit Rating differ by only one
Level or (b) the average of the two highest Credit Ratings if they differ by two
or more Levels (unless the average is not a recognized Level, in which case the
Applicable Margin will be based on the Credit Rating one Level below the Level
corresponding to the highest Credit Rating). During any period for which the
Borrower has received only two Credit Ratings and such Credit Ratings are not
equivalent, the Applicable Margin will be determined by (i) the highest Credit
Rating if they differ by only one Level or (ii) the median of the two Credit
Ratings if they differ by two or more Levels (unless the median is not a
recognized Level, in which case the Applicable Margin will be based on the
Credit Rating one Level below the Level corresponding to the higher Credit
Rating). During any period for which the Borrower has received no Credit Rating
from Fitch, if the Borrower also ceases to have a Credit Rating from one of S&P
or Moody’s, then the Applicable Margin shall be determined based on the
remaining such Credit Rating. Notwithstanding any Credit Rating from Fitch,
during any period in which neither S&P nor Moody’s has provided a Credit Rating
corresponding to Level 4 or better to the Borrower, the Applicable Margin shall
be determined based on Level 5.”
(d)    The definition of “Capitalization Rate” now appearing in Section 1.1. of
the Credit Agreement is hereby amended and restated in its entirety as follows:
““Capitalization Rate” means (a) 6.50% for a Property having average sales per
square foot of more than $500 for the period of 12 consecutive months most
recently ending and (b) 7.50% for any other Property.”
(e)    The definition of “Foreign Lender” now appearing in Section 1.1. of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.”
(f)    The definition of “LIBOR” now appearing in Section 1.1. of the Credit
Agreement is hereby amended and restated in its entirety as follows:
““LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate appearing on the Reuters Screen
LIBOR01 page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the first day of such Interest Period

3

--------------------------------------------------------------------------------




and having a maturity equal to such Interest Period by (ii) a percentage equal
to 1 minus the stated maximum rate (stated as a decimal) of all reserves, if
any, required to be maintained with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”) as specified in Regulation D of the
Board of Governors of the Federal Reserve System (or against any other category
of liabilities which includes deposits by reference to which the interest rate
on LIBOR Loans is determined or any applicable category of extensions of credit
or other assets which includes loans by an office of any Lender outside of the
United States of America). Any change in such maximum rate shall result in a
change in LIBOR on the date on which such change in such maximum rate becomes
effective.”
(g)    The definition of “LIBOR Market Index Rate” now appearing in Section 1.1
of the Credit Agreement is hereby amended to delete the phrase “11:00 a.m.
Central time” and to insert the following in place thereof: “11:00 a.m. London
time”.
(h)    The definition of “Permitted Liens” now appearing in Section 1.1. of the
Credit Agreement is hereby amended to (1) delete the word “and” immediately
following clause (f) thereof; (2) delete the period at the end of clause (g)
thereof and insert “and” in the place thereof and (3) insert the following new
clause (h) immediately after (g) thereof: “(h) Liens in favor of the Borrower.”
(i)    The definition of “Principals” now appearing in Section 1.1. of the
Credit Agreement is hereby amended to delete “John N. Foy,” therefrom.
(j)    The definition of “Property Management Agreements” now appearing in
Section 1.1. of the Credit Agreement is hereby amended and restated in its
entirety as follows:
““Property Management Agreements” means, collectively, all agreements entered
into by the Borrower, any other Loan Party or any Subsidiary pursuant to which
the Borrower, such other Loan Party or such Subsidiary engages a Person to
advise it with respect to the management of a given Property and/or to manage a
given Property.”
(k)    The definition of “Rating Agency” now appearing in Section 1.1. of the
Credit Agreement is hereby amended to insert the following immediately before
“S&P or Moody’s”: “Fitch,”.
(l)    The definition of “Senior Officer” now appearing in Section 1.1. of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Senior Officer” means the Chairman, CEO and President, an Executive Vice
President, Vice President – Finance, Vice President – Accounting, the Chief
Operating Officer, the Chief Legal Officer or the Chief Financial Officer of the
Borrower, the General Partner or the Parent.”

4

--------------------------------------------------------------------------------




(m)    The definition of “Taxes” now appearing in Section 1.1. of the Credit
Agreement is hereby amended and restated in its entirety as follows:
““Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.”
(n)    The definition of “Unencumbered Asset Value” now appearing in Section
1.1. of the Credit Agreement is hereby amended and restated in its entirety as
follows:
““Unencumbered Asset Value” means the sum, without duplication, of (1) (a) (i)
the sum of (x) the NOI (excluding NOI attributable to Development Properties)
for Eligible Properties owned for four (4) or more quarters for the immediately
preceding period of four (4) consecutive fiscal quarters plus (y) the NOI
(excluding NOI attributable to Development Properties) for Eligible Properties
owned for less than four (4) quarters that have achieved an Occupancy Rate of
eighty-five percent (85%) or more, calculated on an annualized basis, divided by
(ii) the Capitalization Rate, plus (b) the undepreciated GAAP book value of all
Eligible Properties acquired during the four (4) fiscal quarters most recently
ended, plus (c) cash and Cash Equivalents (other than tenant deposits and other
cash and Cash Equivalents that are subject to a Lien or a Negative Pledge or the
disposition of which is restricted in any way), plus (d) the GAAP book value of
Unimproved Land (which meets the requirements for Eligible Property) that is not
subject to any Lien (other than Permitted Liens (but not Permitted Liens
described in clause (g) of the definition of that term)) or any Negative Pledge,
plus (e) the GAAP book value of Mortgage Receivables owned by the Borrower or
any wholly-owned Subsidiary that are not subject to any Lien (other than
Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term)) or any Negative Pledge, plus (f) the GAAP book value
of Purchase Money Advances owned by the Borrower or any wholly-owned Subsidiary
that are not subject to any Lien (other than Permitted Liens (but not Permitted
Liens described in clause (g) of the definition of that term)) or any Negative
Pledge, plus (g) the undepreciated GAAP book value of Development Properties
(which meets the requirements for Eligible Property) that are not subject to any
Lien (other than Permitted Liens (but not Permitted Liens described in clause
(g) of the definition of that term)) or any Negative Pledge, plus (h) Equity
Interests that are not subject to any Lien (other than Permitted Liens described
in clause (f) of the definition of that term) or any Negative Pledge, plus (2)
with respect to Properties that would constitute Eligible Properties but that
are owned or leased by non-wholly-owned Subsidiaries or Unconsolidated
Affiliates, Borrower’s Ownership Share of the sum of (a) value, calculated as in
clause (1)(a) above, of such Properties that are not subject to any Lien or
Negative Pledge, plus (b) the undepreciated GAAP book value of all such
Properties acquired during the four (4) fiscal

5

--------------------------------------------------------------------------------




quarters most recently ended, plus (c) the GAAP book value of Unimproved Land
that is not subject to any Lien (other than Permitted Liens (but not Permitted
Liens described in clause (g) of the definition of that term)) or any Negative
Pledge, plus (d) the undepreciated GAAP book value of Development Properties
that are not subject to any Lien (other than Permitted Liens (but not Permitted
Liens described in clause (g) of the definition of that term)) or any Negative
Pledge. Notwithstanding the above, the percentage of Unencumbered Asset Value
attributable to Properties subject to a Ground Lease will not exceed ten percent
(10%) of the Unencumbered Asset Value. For purposes of this definition, (i) to
the extent the Unencumbered Asset Value attributable to clause (1)(d) and 2(c)
in the aggregate would exceed five percent (5%) of the Unencumbered Asset Value,
such excess shall be excluded, (ii) to the extent the Unencumbered Asset Value
attributable to clause (1)(e) would exceed five percent (5%) of the Unencumbered
Asset Value, such excess shall be excluded, (iii) to the extent the Unencumbered
Asset Value attributable to clause (1)(f) would exceed five percent (5%) of the
Unencumbered Asset Value, such excess shall be excluded, (iv) to the extent the
Unencumbered Asset Value attributable to clause (1)(g) and (2)(d) in the
aggregate would exceed ten percent (10%) of the Unencumbered Asset Value, such
excess shall be excluded, (v) to the extent the Unencumbered Asset Value
attributable to clause (1)(h) would exceed five percent (5%) of the Unencumbered
Asset Value, such excess shall be excluded, (vi) to the extent the Unencumbered
Asset Value attributable to clause (2) would exceed fifteen percent (15%) of the
Unencumbered Asset Value, such excess shall be excluded, (vii) to the extent the
Unencumbered Asset Value attributable to the sum of (d), (e), (f), (g) and (h)
of clause (1) and clause (2) in the aggregate would exceed twenty percent (20%)
of the Unencumbered Asset Value, such excess shall be excluded and (vii) to the
extent the Unencumbered Asset Value attributable to hotel and office properties
would exceed five percent (5%) of the Unencumbered Asset Value, such excess
shall be excluded.”
(o)    Section 1.1. of the Credit Agreement is hereby amended to insert the
following new definitions of “Excluded Taxes”, “FATCA”, “Fitch”, “Indemnified
Taxes”, “Other Connection Taxes”, “Other Taxes”, “Recipient”, “U.S. Person” and
“Withholding Agent” therein in the appropriate alphabetical order:
““Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of

6

--------------------------------------------------------------------------------




such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.6.) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(i) of the Internal Revenue
Code.
“Fitch” means Fitch Ratings, a majority-owned Subsidiary of Fimalac, S.A. and
its successors.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 5.6.).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“U.S. Person” means any Person that is a “United States Person”

7

--------------------------------------------------------------------------------




as defined in Section 7701(a)(30) of the Internal Revenue Code.
“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.”
(p)    Section 3.10. of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(a)    Issuing Bank. For purposes of this Section, the term “Lender” includes
the Issuing Bank and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties (other than the Parent and the General Partner) shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
(other than the Parent and the General Partner) shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

8

--------------------------------------------------------------------------------




(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.6. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,

9

--------------------------------------------------------------------------------




execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), 2 executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal

10

--------------------------------------------------------------------------------




Revenue Code, (x) a certificate substantially in the form of Exhibit L-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or

11

--------------------------------------------------------------------------------




1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the Borrower and the Administrative Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

12

--------------------------------------------------------------------------------




(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.”
(q)    Section 7.1.(b) of the Credit Agreement is hereby amended to (1) delete
the word “and” now appearing immediately after the phrase “a complete and
correct list of each Loan Party” and insert a comma “,” in place thereof and (2)
insert the phrase “and each Wholly Owned Subsidiary,” immediately after “each
other Limited Subsidiary” now appearing therein.
(r)    The first sentence of Section 7.1.(f) of the Credit Agreement is hereby
amended to (1) delete the word “and” now appearing immediately after the phrase
“each other Loan Party” and insert a comma “,” in place thereof and (2) insert
the phrase “and each Wholly Owned Subsidiary” immediately after “each other
Limited Subsidiary” now appearing therein.
(s)    The second sentence of Section 7.1.(f) of the Credit Agreement is hereby
amended to (1) delete the word “and” now appearing immediately after the phrase
“Each of the Loan Parties” and insert a comma “,” in place thereof and (2)
insert the phrase “and each Wholly Owned Subsidiary” immediately after “each
other Limited Subsidiary” now appearing therein.
(t)    The first sentence of Section 7.1.(j) of the Credit Agreement is hereby
amended to insert the word “material” immediatley after each instance of
“federal, state and other” now appearing therein.
(u)    The last sentence of Section 7.1.(l) of the Credit Agreement is hereby
amended to insert the phrase “, the Wholly Owned Subsidiaries” immediately
before “and the other Limited Subsidiaries is Solvent” now appearing therein.
(v)    Section 7.1.(t) of the Credit Agreement is hereby amended to (1) delete
the word “and” now appearing immediately after the phrase “the Loan Parties” and
insert a comma “,” in place thereof and (2) insert the phrase “and the Wholly
Owned Subsidiaries,” immediately after “the other Limited Subsidiaries” now
appearing therein.
(w)    Section 8.4. of the Credit Agreement is hereby amended to (1) delete the
word “and” now appearing immediately after the phrase “the other Loan Parties”
and insert a comma “,” in place thereof and (2) insert the phrase “and each
Wholly Owned Subsidiary,” immediately after “each other Limited Subsidiary” now
appearing therein.
(x)    Section 9.4.(j) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(j)    [Reserved]”
(y)    Section 11.1.(b)(iii)(x) of the Credit Agreement is hereby amended to
delete the phrase “of the Borrower” therefrom.
(z)    Section 13.1. of the Credit Agreement is hereby amended to insert the
following immediately before “If to any other Lender” now appearing therein:

13

--------------------------------------------------------------------------------




“With an informational copy to:
Wells Fargo Bank, National Association
2859 Paces Ferry Rd., Suite 1200
Atlanta, GA 30339
Attn:  Sandra Wheeler, Shared Credit Manager
Telecopier Number:  866/600-0942
Telephone Number:  770/319-7495”
(aa)    The first sentence of Section 13.6.(c) of the Credit Agreement is hereby
amended to (1) delete the word “an” now appearing immediately before the phrase
“agent of the Borrower” and insert the following in place thereof: “a
non-fiduciary” and (2) insert the phrase “(and stated interest)” immediately
after “and principal amounts” now appearing therein.
(bb)    The second sentence of Section 13.6.(c) of the Credit Agreement is
hereby amended to (1) insert the phrase “absent manifest error” immediately
after “The entries in the Register shall be conclusive” now appearing therein
and (2) delete the word “may” now appearing immediately before the phrase “treat
each Person” and insert the word “shall” in place thereof.
(cc)    The last sentence of Section 13.6.(e) of the Credit Agreement is hereby
amended to (1) delete the phrase “Section 3.10.(c)” now appearing immediately
before the phrase “as though it were a Lender” and (2) insert the following in
place thereof: “Section 3.10.(g)”.
(dd)    Section 13.6. of the Credit Agreement is hereby amend to insert the
following new clause (h) immediately after clause (g) thereof:
“(h)    USA Patriot Act Notice; Compliance. In order for the Administrative
Agent to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.”
3.Conditions Precedent. Subject to the other terms and conditions hereof, this
Waiver and Amendment shall not become effective until the Administrative Agent
shall have received each of the following instruments, documents or agreements,
each in form and substance satisfactory to the Administrative Agent:
(a)    counterparts of this Waiver and Amendment duly executed and delivered by
Borrower, Parent, Administrative Agent and the Lenders;
(b)    counterparts of the Consent and Reaffirmation attached as Annex II hereto
duly executed by the Guarantor, consenting to this Waiver and Amendment and the
transactions contemplated hereby; and

14

--------------------------------------------------------------------------------




(c)    counterparts of the Term Loan Agreement dated as of July 30, 2013 duly
executed and delivered by the Borrower, the Parent, each of the financial
institutions initially a signatory thereto, the Administrative Agent, JPMorgan
Chase Bank, N.A., as syndication agent and Royal Bank of Canada, PNC Bank,
National Association and U.S. Bank National Association, each as documentation
agent.
Upon fulfillment of the foregoing conditions precedent, this Waiver and
Amendment shall become effective as of the date hereof.
4.Representations and Warranties; No Default. Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that:
(a)    all of Borrower’s representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of Borrower’s execution of this Waiver and
Amendment except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted hereunder;
(b)    no Default or Event of Default has occurred and is continuing as of the
date of Borrower’s execution of this Waiver and Amendment under any Loan
Document;
(c)    Borrower and Parent have the power and authority to enter into this
Waiver and Amendment and to perform all of their respective obligations
hereunder;
(d)    the execution, delivery and performance of this Waiver and Amendment by
Borrower and Parent have been duly authorized by all necessary corporate,
partnership or other action;
(e)    the execution and delivery of this Waiver and Amendment and performance
thereof by Borrower and Parent does not and will not violate the organizational
documents of Borrower or Parent or the Certificate of Incorporation, By-laws or
other organizational documents of CBL Holdings I, Inc. and does not and will not
violate or conflict with any law, order, writ, injunction, or decree of any
court, administrative agency or other governmental authority applicable to
Borrower, Parent, CBL Holdings I, Inc., or their respective properties; and
(f)    this Waiver and Amendment and the Consent and Reaffirmation attached as
Annex II hereto, constitute legal, valid and binding obligations of the parties
thereto, in accordance with the respective terms thereof, subject to bankruptcy,
insolvency and similar laws of general application affecting the rights and
remedies of creditors and, with respect to the availability of the remedies of
specific enforcement, subject to the discretion of the court before which any
proceeding therefor may be brought.
5.Expenses. Borrower agrees to pay, promptly following demand by the
Administrative Agent, all reasonable costs, expenses, fees and other charges and
expenses actually incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Waiver and Amendment.

15

--------------------------------------------------------------------------------




6.Defaults Hereunder. The breach of any representation, warranty or covenant
contained herein or in any document executed in connection herewith, or the
failure to observe or comply with any term or agreement contained herein shall
constitute a Default or Event of Default under the Credit Agreement (subject to
any applicable cure period set forth in the Credit Agreement) and the
Administrative Agent and the Lenders shall be entitled to exercise all rights
and remedies they may have under the Credit Agreement, any other documents
executed in connection therewith and applicable law.
7.References. All references in the Credit Agreement and the Loan Documents to
the Credit Agreement shall hereafter be deemed to be references to the Credit
Agreement as amended hereby and as the same may hereafter be amended from time
to time.
8.Limitation of Agreement. Except as especially set forth herein, this Waiver
and Amendment shall not be deemed to waive, amend or modify any term or
condition of the Credit Agreement, each of which is hereby ratified and
reaffirmed and which shall remain in full force and effect, nor to serve as a
consent to any matter prohibited by the terms and conditions thereof.
9.Counterparts. To facilitate execution, this Waiver and Amendment may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signature thereon and thereafter attached to another counterpart identical
thereto having attached to it additional signature pages.
10.Further Assurances. Borrower agrees to take such further action as the
Administrative Agent or the Lenders shall reasonably request in connection
herewith to evidence the amendments herein contained to the Credit Agreement.
11.Successors and Assigns. This Waiver and Amendment shall be binding upon and
inure to the benefit of the successors and permitted assigns of the parties
hereto.
12.Governing Law. This Waiver and Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
[Signatures Begin on Following Page]

16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Second
Amendment to Eighth Amended and Restated Credit Agreement to be executed by
their authorized officers all as of the day and year first above written.


BORROWER:
 
 
 
 
 
CBL & ASSOCIATES LIMITED PARTNERSHIP, a
Delaware limited partnership
 
 
By:
CBL Holdings I, Inc., a Delaware corporation, its
sole general partner
 
 
 
 
 
By:
/s/ Farzana K. Mitchell
 
 
 
Farzana K. Mitchell
 
 
 
Executive Vice President -
Chief Financial Officer





PARENT:
 
 
 
CBL & ASSOCIATES PROPERTIES, INC., a Delaware
corporation, solely for the limited purpose set forth in
Section 13.22 of the Credit Agreement.
 
 
 
 
By:
/s/ Farzana K. Mitchell
 
Farzana K. Mitchell
 
 
Executive Vice President -
Chief Financial Officer







[Signatures Continued on Following Page]



Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------




[Signature Page to Waiver and Second Amendment to Eighth Amended and Restated
Credit Agreement]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender




By:    /s/ Sam Supple                    
Name:     Sam Supple
Title: Senior Vice President




























[Signatures Continued on Following Page]

Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------




[Signature Page to Waiver and Second Amendment to Eighth Amended and Restated
Credit Agreement]




U.S. BANK NATIONAL ASSOCIATION




By:
/s/ Michael Raarup                    

Name:
Michael Raarup

Title: Senior Vice President




















[Signatures Continued on Following Page]

Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------




[Signature Page to Waiver and Second Amendment to Eighth Amended and Restated
Credit Agreement]




BANK OF AMERICA, NATIONAL ASSOCIATION




By:    /s/ Lissette Rivera-Pauley                
Name: Lissette Rivera-Pauley
Title: Senior Vice President


















[Signatures Continued on Following Page]

Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------




[Signature Page to Waiver and Second Amendment to Eighth Amended and Restated
Credit Agreement]




KEYBANK NATIONAL ASSOCIATION




By:    /s/ Michael P. Szuba                    
Name: Michael P. Szuba
Title: Vice President




















[Signatures Continued on Following Page]

Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------




[Signature Page to Waiver and Second Amendment to Eighth Amended and Restated
Credit Agreement]




JPMORGAN CHASE BANK, N.A.




By:     /s/ Elizabeth R. Johnson                
Name: Elizabeth R. Johnson
Title: Senior Credit Banker






















[Signatures Continued on Following Page]

Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------




[Signature Page to Waiver and Second Amendment to Eighth Amended and Restated
Credit Agreement]






PNC BANK, NATIONAL ASSOCIATION




By:
/s/ Andrew T. White                

Name: Andrew T. White
Title: Senior Vice President
















[Signatures Continued on Following Page]

Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------




[Signature Page to Waiver and Second Amendment to Eighth Amended and Restated
Credit Agreement]




REGIONS BANK




By:    /s/ Lori Chambers                
Name: Lori Chambers
Title: Vice President














[Signatures Continued on Following Page]

Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------




[Signature Page to Waiver and Second Amendment to Eighth Amended and Restated
Credit Agreement]




ROYAL BANK OF CANADA




By:    /s/ Joshua Freedman                
Name: Joshua Freedman
Title: Authorized Signatory
















[Signatures Continued on Following Page]















Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------




[Signature Page to Waiver and Second Amendment to Eighth Amended and Restated
Credit Agreement]




UNION BANK, N.A.




By:    /s/ Gregory A. Conner                
Name: Gregory A. Conner
Title: Vice President














[Signatures Continued on Following Page]



Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------




[Signature Page to Waiver and Second Amendment to Eighth Amended and Restated
Credit Agreement]




BRANCH BANKING AND TRUST COMPANY




By:    /s/ Ahaz A. Armstrong                
Name: Ahaz A. Armstrong    
Title: Assistant Vice President
















[Signatures Continued on Following Page]

Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------




[Signature Page to Waiver and Second Amendment to Eighth Amended and Restated
Credit Agreement]




FIFTH THIRD BANK




By:    /s/ John H. Reynolds                
Name: John H. Reynolds
Title: Vice President
















[Signatures Continued on Following Page]



Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------




[Signature Page to Waiver and Second Amendment to Eighth Amended and Restated
Credit Agreement]




RAYMOND JAMES BANK, N.A.




By:    /s/ James M. Armstrong            
Name: James M. Armstrong
Title: Senior Vice President














[Signatures Continued on Following Page]

Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------








[Signature Page to Waiver and Second Amendment to Eighth Amended and Restated
Credit Agreement]




MIDFIRST BANK




By:    /s/ Darrin Rigler                    
Name: Darrin Rigler
Title: First Vice President


















[End of Signatures]



Signature Page to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al

--------------------------------------------------------------------------------

ANNEX I

EXHIBIT L-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Eighth Amended and Restated Credit Agreement
dated as of November 13, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), by and among CBL &
Associates Limited Partnership (the "Borrower"), CBL & Associates Properties,
Inc. (the "Parent"), the financial institutions party thereto and their
assignees under Section 13.6. thereof (the "Lenders"), Wells Fargo Bank,
National Association, as Administrative Agent (the "Administrative Agent"), and
the other parties thereto.
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
By:                                                                
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------

ANNEX I

EXHIBIT L-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Eighth Amended and Restated Credit Agreement
dated as of November 13, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), by and among CBL &
Associates Limited Partnership (the "Borrower"), CBL & Associates Properties,
Inc. (the "Parent"), the financial institutions party thereto and their
assignees under Section 13.6. thereof (the "Lenders"), Wells Fargo Bank,
National Association, as Administrative Agent (the "Administrative Agent"), and
the other parties thereto.
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:                                                         
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------

ANNEX I

EXHIBIT L-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Eighth Amended and Restated Credit Agreement
dated as of November 13, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), by and among CBL &
Associates Limited Partnership (the "Borrower"), CBL & Associates Properties,
Inc. (the "Parent"), the financial institutions party thereto and their
assignees under Section 13.6. thereof (the "Lenders"), Wells Fargo Bank,
National Association, as Administrative Agent (the "Administrative Agent"), and
the other parties thereto.
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:                                                         
 
Name:
 
Title:



Date: ________ __, 20[ ]




--------------------------------------------------------------------------------

ANNEX I

EXHIBIT L-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Eighth Amended and Restated Credit Agreement
dated as of November 13, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), by and among CBL &
Associates Limited Partnership (the "Borrower"), CBL & Associates Properties,
Inc. (the "Parent"), the financial institutions party thereto and their
assignees under Section 13.6. thereof (the "Lenders"), Wells Fargo Bank,
National Association, as Administrative Agent (the "Administrative Agent"), and
the other parties thereto.
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:                                                                
 
Name:
 
Title:



Date: ________ __, 20[ ]




--------------------------------------------------------------------------------




ANNEX II
CONSENT AND REAFFIRMATION
The undersigned hereby acknowledges receipt of a copy of the foregoing Waiver
and Second Amendment to the Eighth Amended and Restated Credit Agreement dated
as of November 13, 2012 (as amended by the First Amendment to Eighth Amended and
Restated Credit Agreement, dated as of January 31, 2013 and as may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware
limited partnership (hereinafter referred to as the “Borrower”), CBL &
ASSOCIATES PROPERTIES, INC., a Delaware corporation (hereinafter referred to as
the “Parent”), the Lenders party thereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as contractual representative of
the Lenders (in such capacity, the “Administrative Agent”), which Waiver and
Second Amendment is dated as of July 30, 2013 (the “Amendment”). Capitalized
terms used in this Consent and Reaffirmation and not defined herein shall have
the meanings given to them in the Credit Agreement.
Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, the undersigned consents to the Amendment and reaffirms the terms
and conditions of the Parent Guaranty and any other Loan Document executed by it
and acknowledges and agrees that the Parent Guaranty and each and every such
Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Credit Agreement contained in the
above‑referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.
Dated: July 30, 2013
[Signature Pages Follow]




--------------------------------------------------------------------------------




CBL & ASSOCIATES PROPERTIES, INC.




By:______________________________
Name:
Title:



Signature Page to Reaffirmation to Waiver and Second Amendment to
Eighth Amended and Restated Credit Agreement dated as of November 13, 2012
CBL & Associates Limited Partnership et al